This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1221

                                   State of Minnesota,
                                       Respondent,

                                           vs.

                                Charles Kenneth Redding,
                                        Appellant.

                                  Filed March 28, 2016
                                        Affirmed
                                      Jesson, Judge

                              Ramsey County District Court
                                File No. 62-CR-14-1384

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Peter R. Marker, Assistant County Attorney,
St. Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Veronica May Surges, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Kirk, Presiding Judge; Peterson, Judge; and Jesson,

Judge.

                         UNPUBLISHED OPINION

JESSON, Judge

         After appellant was convicted of aiding and abetting first-degree assault, the

district court sentenced him to a presumptive guidelines sentence of 100 months in
prison. He argues that the district court abused its discretion by imposing a sentence at

the higher end of the sentencing-guidelines range because of his young age at the time of

the offense and because he showed remorse for his actions. We affirm.

                                        FACTS

      On the evening of August 4, 2013, appellant Charles Kenneth Redding, who was

then 15 years old, attended a party on the east side of St. Paul and smoked synthetic

marijuana. Several women from the party began fighting in the street, with other guests

watching.   The fight eventually grew to include 40-50 people.         Ray Widstrand, a

bystander, stepped in to try to stop the fight. Redding, who was across the street with

friends, approached Widstrand and punched him in the face, knocking him down, and

causing his head to strike the ground. Other people then attacked Widstrand, who

suffered a skull fracture, resulting in a permanent brain injury. After hitting Widstrand,

Redding walked to a friend’s house and fell asleep.

      Redding was certified to stand trial as an adult and pleaded guilty to aiding and

abetting first-degree assault, in violation of Minn. Stat. § 609.221, subd. 1 (2012). The

parties agreed that, at sentencing, the state could argue for a sentence at the top of the

presumptive sentencing-guidelines range for Redding’s offense, which extends from 74

to 103 months, and the defense could argue for a sentence at the bottom of that range.

See Minn. Sent. Guidelines 4.A (Supp. 2013).

      In a sentencing memorandum for the defense, a dispositional advisor cited

research suggesting that Redding’s adolescent brain-maturation level at the time of the

crime did not allow him to fully process the consequences of his actions. The defense


                                            2
also pointed out that, after his grandmother’s death, Redding engaged in destructive

behavior, which resulted in multiple out-of-home placements. The defense submitted

letters from three of Redding’s teachers in the juvenile detention center, stating that he

was doing well in his studies. And the memorandum cited data from the Minnesota

Sentencing Guidelines Commission showing that 45 percent of offenders with a zero

criminal-history score who were convicted of first-degree assault received a sentence

lower than the middle-of-the-box presumptive sentence of 86 months.

      Redding read a letter at sentencing, stating that he was sorry for what he had done

to Widstrand and was ready to take responsibility for his actions, and defense counsel

also argued that his brain was now more fully developed. The prosecutor, however,

noted Redding’s past history of assaultive behavior and pointed out that with a 100-

month sentence, he would serve 17 months longer before parole eligibility than if the

district court imposed a bottom-of-the-box sentence.

      The district court sentenced Redding to 100 months. The district court stated that

Redding had been with a group who attacked a stranger for no reason, which was not

typical behavior for young people. The district court also noted that Redding had been

charged with numerous other offenses, including those in which he hurt other people.

This appeal follows.

                                    DECISION

      An appellate court reviews the district court’s sentencing decision for an abuse of

discretion. State v. Bertsch, 707 N.W.2d 660, 668 (Minn. 2006). Here, the district court

imposed a sentence of 100 months, which is within the presumptive range provided by


                                            3
the Minnesota Sentencing Guidelines for Redding’s offense. Minn. Sent. Guidelines

4.A.1 Absent compelling circumstances, this court will not exercise its authority to

modify a sentence that is in the presumptive range. State v. Delk, 781 N.W.2d 426, 428-

29 (Minn. App. 2010), review denied (Minn. July 20, 2010). “[I]t would be a rare case

which would warrant reversal of the refusal to depart.” State v. Kindem, 313 N.W.2d 6, 7

(Minn. 1981).

       “A sentence within the range provided in the appropriate box on the sentencing

guidelines grid is not a departure from the presumptive sentence.” Delk, 781 N.W.2d at

428-29. This court will affirm the imposition of the presumptive sentence “when the

record shows that the sentencing court carefully evaluated all the testimony and

information presented before making a determination.” State v. Johnson, 831 N.W.2d

917, 925 (Minn. App. 2013), review denied (Minn. Sept. 17, 2013) (quotation omitted).

The district court is not required to state its reasons to support a presumptive guidelines

sentence. Townsend v. State, 834 N.W.2d 736, 740 (Minn. 2013).



1
   “The Minnesota Sentencing Guidelines were created to assure uniformity,
proportionality, rationality, and predictability in sentencing.” State v. Jones, 745 N.W.2d
845, 848 (Minn. 2008) (quotation omitted). The district court determines the proper
sentence to be imposed by locating the proper cell on the sentencing-guidelines grid,
which corresponds to the offender’s criminal history and the offense. Minn. Sent.
Guidelines 4.A; State v. Jackson, 749 N.W.2d 353, 359 n.2 (Minn. 2008). Generally,
each cell contains three different numbers; the lowest number represents the minimum
guidelines sentence, the highest number represents the maximum guidelines sentence,
and the middle number represents what may be referred to as the “presumptive fixed
sentence.” Jackson, 749 N.W.2d at 359 n.2. But “[a]ll three numbers in any given cell
constitute an acceptable sentence based solely on the offense at issue and the offender's
criminal history score—the lowest is not a downward departure, nor is the highest an
upward departure.” Id.

                                            4
       Redding argues that the district court abused its discretion by sentencing him to

100 months, near the top of the presumptive guidelines range. He cites cases providing

that an appellate court may modify a sentence in the interests of uniformity and fairness,

State v. Vazquez, 330 N.W.2d 110, 112 (Minn. 1983), or on “a strong feeling” that the

sentence is not proportional to the severity of the crime and the defendant’s criminal

history, State v. Schantzen, 308 N.W.2d 484, 487 (Minn. 1981). But in both Vazquez and

Schantzen, unlike this case, the district court imposed upward durational departures,

which are sentences longer than those specified in the guidelines range. See Vazquez,

330 N.W.2d at 111; Schantzen, 308 N.W.2d at 487. Here, because the district court

imposed a guidelines sentence, we must consider whether compelling circumstances

warrant a modification from that sentence. Delk, 781 N.W.2d at 928-29.

       Redding maintains that his conduct was less serious than that involved in a typical

first-degree assault because it was a “mob mentality situation” and he did not plan the

assault, specifically target the victim, or use a weapon. But the record shows that

Redding was the first person to strike the victim, and he admitted at the plea hearing that

he hit Widstrand for “no reason.” Although Redding read a letter to the district court

indicating remorse for his actions, the factor of remorse is generally relevant to a

dispositional departure, when the district court is considering an offender’s amenability to

probation, rather than, as here, the duration of Redding’s sentence. Cf. State v. Back, 341

N.W.2d 273, 275 (Minn. 1983) (stating that “[a]s a general rule, a defendant’s remorse

bears only on a decision whether or not to depart dispositionally, not on a decision to

depart durationally”). Further, the district court did not find his expression of remorse


                                             5
credible. “A [district court] judge sits with a unique perspective on all stages of a case,

including sentencing, and . . . is in the best position to evaluate the offender’s conduct

and weigh sentencing options.” State v. Hough, 585 N.W.2d 393, 397 (Minn. 1998). We

conclude that no substantial and compelling reasons exist to warrant a sentence closer to

the middle or lower end of the presumptive range, and the district court did not abuse its

discretion by sentencing Redding to 100 months in prison.

       Affirmed.




                                            6